Citation Nr: 0715562	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  06-07 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
residuals of a fracture of the left femur.  

2.  Entitlement an initial rating higher than 20 percent 
effective from June 21, 2004, and an initial rating higher 
than 60 percent effective from September 28, 2005, for 
diabetes mellitus.  

3.  Entitlement to an initial rating higher than 10 percent 
for hypertension.  

4.  Entitlement to an initial compensable rating for erectile 
dysfunction.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1958 to October 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of February 2005 and May 2005 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  


FINDING OF FACT

Prior to the promulgation of a Board decision in the appeal, 
the veteran in writing withdrew his appeal on the following 
issues:  a rating higher than 20 percent for residuals of a 
fracture of the left femur; an initial rating higher than 20 
percent effective from June 21, 2004, and an initial rating 
higher than 60 percent effective from September 28, 2005, for 
diabetes mellitus; an initial rating higher than 10 percent 
for hypertension; and an initial compensable rating for 
erectile dysfunction.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  

In this case, the veteran in writing withdrew the appeal on 
the following issues:  a rating higher than 20 percent for 
residuals of a fracture of the left femur; an initial rating 
higher than 20 percent effective from June 21, 2004, and an 
initial rating higher than 60 percent effective from 
September 28, 2005, for diabetes mellitus; an initial rating 
higher than 10 percent for hypertension; and an initial 
compensable rating for erectile dysfunction.  Accordingly, 
the Board does not have jurisdiction to review the appeal and 
it is dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


